Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
PRIORITY
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)–(d), which papers have been placed of record in the file.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statements filed on September 3, 2021, May 17, 2022, and June 8, 2022 comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore have been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM OBJECTIONS
The Office objects to claims 2, 5, 9, 12, 16, and 19 for having the following informalities. Appropriate correction is required.
Claims 2, 9, and 16
The phrase “except the first visual objects from among the plurality of visual objects” is unclear. At best, if “except” refers to the non-highlighted “at least one visual object” being excluded from the group of visual objects that have highlighting, then this phrase is pure surplusage, because the phrase “relative to” fully describes the concept of the non-selected visual objects lacking the highlighting of the selected first visual objects. Reading claim language as merely redundant contradicts the claim interpretation rule that “every limitation in the claim must be considered,” MPEP § 2103 (subsection (I.)(A.)), because reading a phrase as merely redundant or “surplusage” is tantamount to ignoring the effect of the extra words See Antonin Scalia & Bryan A. Garner, Reading Law 174 (2012); see also MPEP § 2173.05(o) (“where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.”).
However, the only other alternative—that “except” refers to the first visual objects—is even worse, because then the claim would explicitly contradict itself (i.e., it would be saying to highlight the first visual objects except the first visual objects).
Accordingly, the Examiner objects to the unclear language of claims 2, 9, and 16, and recommends simply striking the phrase “except the first visual objects from among the plurality of visual objects,” which should resolve the problem without changing the likely intended scope of the claim.
Claims 5, 12, and 19
The phrase “information regarding balance of virtual currency of a character” is missing an article of speech prior to the word “balance.”
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	KIM AND ZHOU TEACH CLAIMS 1, 2, 4–9, 11–16, AND 18–20.
Claims 1, 2, 4–9, 11–16, and 18–20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 11,150,783 (hereafter “Kim”) in view of U.S. Patent Application Publication No. 2019/0366213 A1 (hereafter “Zhou”).
Claim 1
Kim teaches:
A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by at least one processor of an electronic device with a display, cause the electronic device to: 
“The invention disclosed herein can be any of a method, system, or a non-transitory computer storage medium for computer code for a processor to implement the method and system versions of the invention. However, for simplicity, often the method embodiments of the invention will be provided as specific examples.” Kim col. 2 ll. 13–19.
display, in a first area of a user interface for a game, a plurality of visual objects respectively indicating a plurality of items 
“FIGS. 17–22 shows a hypothetical GUI for a video game. In these figures, the selectable entities are inventory items of the game character.”
that are capable of enhancing in the game, via the display;
The inventory items are capable of being refined into different items. See Kim col. 11 ll. 30–34
in response to receiving first user inputs for selecting first visual objects from among the plurality of visual objects, display, in a second area of the user interface next to the first area, the first visual objects, via the display;
The GUI may receive a series of inputs for grouping together a plurality of inventory items into an “item set.” See Kim col. 11 ll. 53–55. When an item set is created, information about the item set, including a list of the items in the set, is displayed “[o]n the bottom left [of the left panel of the GUI].” Kim col. 11 ll. 16–19. 
To be clear, despite lines 16–19 using the “cheap ores” item set as an example, this rejection concerns the “expensive ores” Kim’s disclosure of the user performing the same exact operations on a second set of items to produce an “expensive ores” item set. See Kim col. 11 ll. 25–30 and FIG. 21. 
while displaying, with the first visual objects, at least one second visual object indicating at least one resource for enhancement of items indicated by the first visual objects in the second area, receive a second user input for executing the enhancement of the items;
“Once the user deems that the selected entities are exactly the ones desired (as well as having no undesired entities), the user initiates the work by invoking the desired operation on the selected entities.” Kim col. 11 ll. 31–33. Specifically, in FIG. 21, “the action being contemplated is to refine the ores in the ‘expensive ores’ to produce ingots,” and the right panel further displays the “cost” (i.e., at least one resource) for refining the group of expensive ores.
Kim does not appear to explicitly display at least one visual effect for representing that the enhancement of the items is being executed, or display a result of the enhancement in the second area via the display after displaying the at least one visual effect.
Zhou, however, teaches:
while displaying, with the first visual objects, at least one second visual object indicating at least one resource for enhancement of items indicated by the first visual objects in the second area, receive a second user input for executing the enhancement of the items;
As shown in FIG. 1G–1M (among others), while displaying objects 106 together with an “effect selection affordance 122-3,” the device 100 receives inputs for designating target objects 106′ that are to be the target of the effect represented by effect selection affordance 122-3, see Zhou ¶¶ 39–40, followed by an input of “the user lift[ing] off the contact while the first effect selection affordance 122-3 is selected as shown in FIG. 1M.” Zhou ¶ 47.
in response to receiving the second user input, display at least one visual effect for representing that the enhancement of the items is being executed;
In response to receiving the foregoing input, “the effect corresponding to the first effect selection affordance 122-3 is applied to the three target objects 106′ that are currently within the area of effect 126 of the selected effect (e.g., the hostile characters 106′ are attacked by Skill 3).” Zhou ¶ 47.
and based at least in part on completion of execution of the enhancement, display a result of the enhancement in the second area via the display after displaying the at least one visual effect.
The target objects “become petrified or otherwise incur damages in accordance with their characteristics and their predefined responses to Skill 3 (e.g., hostile characters 106 that are affected by the effect are now labeled as 106″ in FIG. 1Q)). In some embodiments, different types of target objects respond to the application of the effect differently, and may have different changes in their respective characteristics, statuses, behaviors, and states.” Zhou ¶ 47. It should be understood that although this example refers to attacking a hostile character, the objects 106 may instead correspond to “items” in the game that are enhanced by the skill. See, e.g., Zhou ¶¶ 34, 37, and 51.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Kim by displaying the result of Kim’s grouped item action, in the same way that Zhou does exactly the same thing. One would have been motivated to improve Kim with Zhou because the combination would result in a more interactive and immersive experience.
Claim 2
Kim and Zhou teach the non-transitory computer readable storage medium of claim 1, 
wherein the first visual objects in the first area that are respectively selected by the first user inputs are highlighted relative to at least one visual object except the first visual objects from among the plurality of visual objects.
As understood by the Examiner, the limitation “except the first visual objects” refers to the highlighting inherently not being “relative to” itself. In other words, the Applicant seems to be saying that the highlighting only distinguishes the first visual objects from the claimed at least one non-selected visual object. For its part, Kim teaches highlighting only those items that the user selected for grouping. Kim col. 11 ll. 6–10.
Claim 4
Kim teaches the non-transitory computer readable storage medium of claim 1, and while Kim generally displays information about the first visual objects in the left panel (e.g., their total cost in FIG. 21), Kim does not explicitly describe how it shows the result of the enhancement.
Zhou, however, teaches computer instructions, which, when executed by the at least one processor of the electronic device, cause the electronic device to: 
display, via the display, the result of the enhancement by displaying, in each of the first visual objects in the second area, information regarding an enhancement level of each of the items that is changed according to the enhancement of the items.
The target objects “become petrified or otherwise incur damages in accordance with their characteristics and their predefined responses to Skill 3 (e.g., hostile characters 106 that are affected by the effect are now labeled as 106″ in FIG. 1Q)). In some embodiments, different types of target objects respond to the application of the effect differently, and may have different changes in their respective characteristics, statuses, behaviors, and states.” Zhou ¶ 47. It should be understood that although this example refers to attacking a hostile character, the objects 106 may instead correspond to “items” in the game that are enhanced by the skill. See, e.g., Zhou ¶¶ 34, 37, and 51.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Kim by displaying the result of Kim’s grouped item action, in the same way that Zhou does exactly the same thing. One would have been motivated to improve Kim with Zhou because the combination would result in a more interactive and immersive experience.
Claim 5
Kim and Zhou teach the non-transitory computer readable storage medium of claim 1, wherein the one or more programs further comprise instructions which, when executed by the at least one processor of the electronic device, cause the electronic device to: 
display, via the display, information regarding balance of virtual currency of a character in the game of a user of the electronic device, while displaying the first visual objects in the first area and the at least one second visual object after receiving the first user inputs.
As shown in FIG. 21, the pop-up box displays information about how much currency will be taken out of the game character’s balance when the player decides to refine the ore. 
Claim 6
Kim and Zhou teach the non-transitory computer readable storage medium of claim 1, wherein the one or more programs further comprise instructions which, when executed by the at least one processor of the electronic device, cause the electronic device to: 
further display, via the display, an executable object for executing the enhancement of the items in the second area, while displaying the first visual objects and the at least one second visual object in the second area;
“As shown in FIG. 1G, a line 124 is displayed linking the origin of the effect (e.g., a representation of the player (e.g., an avatar, weapon, or character that is currently controlled by the player using device 100), or the location of contact 120) and the region of effect and/or one or more target objects (e.g., target object 106′) of the region of effect (e.g., the nearest hostile character(s)).” Zhou ¶ 40.
and in response to receiving the second user input on the executable object, display, via the display, the at least one visual effect.
In response to receiving the foregoing input, “the effect corresponding to the first effect selection affordance 122-3 is applied to the three target objects 106′ that are currently within the area of effect 126 of the selected effect (e.g., the hostile characters 106′ are attacked by Skill 3).” Zhou ¶ 47.
Claim 7
Kim and Zhou teach the non-transitory computer readable storage medium of claim 1, 
wherein an enhancement of a first item with a first enhancement level from among the items is executed before an enhancement of a second item with a second enhancement level higher than the first enhancement level from among the items.
“In FIG. 21, the game character is visiting a different shop, where the action being contemplated is to refine the ores in the ‘expensive ores’ to produce ingots, presumably for some future crafting use.” Kim col. 11 ll. 30–34 (emphasis added).
Claims 8, 9, 11–16, and 18–20
Claims 8, 9, and 11–14 are directed to a general purpose computer with substantially the same memory and instructions as set forth in claims 1, 2, and 4–7, and are therefore rejected for the same reasons.
Claims 15, 16, and 18–20 are directed to the same methods that the storage media of claims 1, 2, and 4–6 is programmed to perform, and are therefore rejected for the same reasons.
II.	KIM, ZHOU AND PAN
Claim 3
Kim and Zhou teach the non-transitory computer readable storage medium of claim 1, wherein the one or more programs further comprise instructions which, when executed by the at least one processor of the electronic device, cause the electronic device to: 
further display a bar-shaped visual object in the second area via the display, while the first visual objects and the at least one second visual object are displayed in the second area; and
“As shown in FIG. 1G, a line 124 is displayed linking the origin of the effect (e.g., a representation of the player (e.g., an avatar, weapon, or character that is currently controlled by the player using device 100), or the location of contact 120) and the region of effect and/or one or more target objects (e.g., target object 106′) of the region of effect (e.g., the nearest hostile character(s)).” Zhou ¶ 40.
in response to receiving the second user input after receiving a third user input for setting a target enhancement level of the items the enhancement of the items to the target enhancement level is being executed.
“In FIGS. 1G-1H, movement of the contact 120 while the first effect selection affordance 122-3 is selected causes the device to shift the target selection in accordance with the movement of contact 120. For example, once movement of contact 120 is detected, arrows appear around effect selection affordance 122-3 or contact 120 to indicate that leftward movement will increase the length of the line of effect and reach a target farther away from contact 120, rightward movement will decrease the length of the line of effect and reach a target closer to contact 120, upward movement of contact 120 will cause the line of effect to shift upward to select a target in a higher portion of the interaction region, and downward movement of contact 120 will cause the line of effect to select a target in a lower portion of the interaction region.” Zhou ¶ 43.
In any case, responsive to the user completing both this third input and the second input mentioned earlier in the rejection of claim 1, “the effect corresponding to the first effect selection affordance 122-3 is applied to the three target objects 106′ that are currently within the area of effect 126 of the selected effect (e.g., the hostile characters 106′ are attacked by Skill 3, and become petrified or otherwise incur damages in accordance with their characteristics and their predefined responses to Skill 3 (e.g., hostile characters 106 that are affected by the effect are now labeled as 106″ in FIG. 1Q)).” Zhou ¶ 47.
Neither Kim nor Zhou appear to explicitly disclose “setting a target enhancement level of the items via the bar-shaped visual object.” 
Pan, however, teaches instructions that enable a device to receive and use:
a third user input for setting a target enhancement level of the items via the bar-shaped visual object,
 “As shown in (c) in FIG. 1B, a quantity 171 of to-be-dropped target virtual items, a possession quantity 172 of target virtual items, a drop-quantity control button 173, a drop-quantity control slider 174, a cancel button 175, and a drop button 176 are displayed in the status bar. The user sets a quantity of to-be-dropped target virtual items first, for example, sets a quantity of adrenaline syringes in the virtual item list to 2, and sets a quantity of to-be-dropped adrenaline syringes to 1.” Pan ¶ 46.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Kim and Zhou with Pan’s slider, thereby making it possible to set the number of items being enhanced by using a slider. One would have been motivated to improve Kim and Zhou with Pan because the slider reduces the complexity and number of operations necessary for using the desired number of items. See Pan ¶ 46 (explaining that the slider avoids a problem where, “if at least two teammates need a virtual item, the user needs to repeat the steps at least twice to divide and drop the target virtual items,” which involves “operations [that] are complex,” and which might cause the player to miss “an opportunity to rescue the teammates.”).
Claims 10 and 17
Claim 10 is directed to a conventional general purpose computer with the same (or patentably indistinct) memory as claimed in claim 3, and claim 17 to the same method performed thereby, and therefore, claims 10 and 17 are rejected according to the same findings and rationale as provided above for claim 3.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176